DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-22 are pending and are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/065016 filed 11 December 2018 which claims benefit of US Provisional 62/598,039 filed 13 December 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 February 2022 and 11 June 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Compliance with Sequence Rules
It is noted that both an electronic sequence listing and a paper copy of the sequence listing have been filed on 11 June 2020.  However, to be in compliance with the sequence rules of 37 C.F.R. 1.821, Applicant’s are required to submit a statement that the content of the paper copy and the ASCII text file are identical.  See 37 C.F.R. 1.821(c).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-11 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein or naturally occurring bacteria comprising said bacteria.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  With respect to instant SEQ ID NO: 1, this enzyme is an N-acetylmuramoyl-L-alanine amidase which is found in Clostridium perfringens (See NCBI WP_025647622.1 – cited herein); SEQ ID NO: 2 is a fragment of said enzyme, having amino acids 1-175 which comprises the catalytic domain (See instant specification at p. 3).  However, it is noted there is no markedly different enzymatic activity compared to the full-length enzyme according to the lytic activity assays and CFU reduction assays of Example 1. 
While instant claims 9-11 recite a pharmaceutical composition with a pharmaceutically accepted carrier or excipient, it is noted these could be somethings as simple as water, which does not alter the enzymes natural activity in any way.  With regard to claim 11, the fact that said enzyme is recited as a product by process, e.g. produced from an expression vector also does not alter the naturally occurring activity of the enzyme or provide for anything which markedly changes said enzyme(s) from those that occur in nature in terms of structure and/or function.
With regard to claim 16-19, recitation of a single bacterium or population of bacteria comprising sEQ ID NO: 1 or 2 does nothing more than read on naturally occurring Clostridium perfringens bacteria which naturally comprise said enzyme(s).   
With regard to claim 20, recitation that the sequences consist of SEQ ID NO: 1 or 2, also does not change the naturally enzymes in terms of structure and/or function from what is naturally expressed from Clostridium perfringens.  
Therefore there is nothing in the claims which differentiates this naturally occurring enzyme(s) in terms of structure and/or function or bacterium that comprise when the bacteria encompass Clostridium perfringens.  Thus, there is ultimately nothing in the claims which integrates the judicial exception into a practical application.    
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring enzymes.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Conclusion
Claims 9-11 and 16-20 are rejected.  Claims 1-8, 12-15 and 21-22 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        27 May 2022